Citation Nr: 1004417	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 
1970.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 
30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Service connection for hypertension, to include as 
secondary to service-connected PTSD was denied by the Board 
in a June 2006 Board decision.  

3.  The evidence received since the June 2006 Board decision 
was not previously of record, and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, to include as secondary 
to service-connected PTSD.  

4.  There is no competent evidence of a nexus between the 
Veteran's hypertension and his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The June 2006 Board decision which denied service 
connection for hypertension, to include as secondary to 
service-connected PTSD is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100 (2009).  

2.  The evidence received since the June 2006 Board decision 
which denied service connection for hypertension, to include 
as secondary to service-connected PTSD is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active military service, nor is it secondary to 
the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2006 letter.  In the December 2006 
letter, the Veteran was informed of the evidence necessary 
to substantiate the claim for service connection caused by a 
service-connected condition.  The letter informed the 
Veteran that he must show evidence of the claimed physical 
condition and a relationship between the claimed condition 
and the service-connected condition.  

As to informing the Veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were 
not held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the 
last final disallowance).  The Veteran has been apprised of 
the information necessary to reopen his claim in the 
December 2006 VCAA letter, and his claim was subsequently 
readjudicated.  In any event, the claim has been reopened.  
There is no prejudice to the Veteran in this regard.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
In the present appeal, the December 2006 VCAA letter to the 
Veteran included the type of evidence necessary to establish 
disability ratings and effective dates for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, VA obtained the 
Veteran's service treatment records and VA outpatient 
treatment records from July 1999 to November 2009.  The 
Veteran was also provided with a VA examination in 
connection with his claim.  The examiner reviewed the claims 
file, the Veteran's subjective history, clinical findings of 
record, and rendered an opinion.  The Board finds that the 
opinion is probative and consistent with the evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Thus, the Board considers the opinion adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Applicable Laws and Regulations
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. §§ 7104(b) and 7105(c), a decision 
by the Board or RO may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may 
not be considered.  The exception to this rule is described 
under 38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent 
the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  
B.  Service Connection  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection for cardiovascular-
renal disease, including hypertension, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability. In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006). The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged. 
Although VA has indicated that the purpose of the regulation 
was merely to apply the United States Court of Appeals for 
Veterans Claims' (Court's) ruling in Allen, supra, it was 
made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board 
will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which version favors the claimant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

III.  Decision  
A.  New and Material Evidence

At the time of the June 2006 Board decision, which denied 
service connection for hypertension, to include as secondary 
to service-connected PTSD, the pertinent evidence of record 
consisted of the Veteran's service treatment records, VA 
outpatient treatment records, and results from a November 
2005 VA examination.  

In the June 2006 decision, the Board noted that service 
treatment records failed to show complaints, treatment, or 
diagnosis of hypertension during the Veteran's military 
service.  The Board acknowledged the VA outpatient treatment 
records reflecting a diagnosis and treatment for 
hypertension beginning in 1999, but relied on the results 
from the November 2005 VA examination.  Although the VA 
examiner diagnosed the Veteran with hypertension, essential, 
currently treated with oral medications, he explained that 
the development of the Veteran's hypertension occurred later 
in his life.  The VA examiner opined that the most likely 
cause for the Veteran's hypertension is generalized 
arteriosclerotic disease in combination with ethanol abuse 
and smoking cigarettes.  The Board notified the Veteran of 
this decision in June 2006; he did not file a notice of 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  Consequently, that decision became final 
based on the evidence of record at that time.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1105.  

Based upon the evidence of record, the Board finds that new 
and material evidence to reopen the claim for service 
connection for hypertension has been received.  The Veteran 
has submitted additional statements during the course of the 
appeal with regards to his hypertension, as well as 
additional treatment records which show treatment for 
hypertension.  More importantly are results from a January 
2007 VA examination and an August 2006 VA medical statement 
that discusses the Veteran's hypertension and his service-
connected PTSD.  Given the state of the current record and 
the newly received evidence, the Board finds that new and 
material evidence has been submitted.  Hodge and Justus, 
supra.  Thus, the claim is reopened.  The evidence is new 
and material, as it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hypertension, to include as secondary to service-
connected PTSD.  Thus, the claim is reopened and will be 
considered on the merits as discussed below.

B.  Service Connection  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be 
present: a current disability, a service-connected 
disability, and a medical nexus relating the two 
disabilities together.  See 38 C.F.R. § 3.310(a) (2009).

In this case, the Veteran has a current diagnosis of 
hypertension, essential, currently treated with oral agents, 
as noted in the November 2005 and January 2007 VA 
examination reports.  In addition, service connection is in 
effect for PTSD.  Therefore, the first two elements are 
accordingly satisfied.  Nonetheless, the criteria for 
service connection on a secondary basis are not met.  The 
competent and probative medical evidence does not show that 
the Veteran's hypertension is proximately due to or the 
result of his service-connected PTSD.  

During the pendency of this appeal, the Veteran was afforded 
several VA examinations for his hypertension.  Of record is 
a November 2005 VA examination report.  Upon physical 
examination and diagnostic testing, the VA examiner 
diagnosed the Veteran with hypertension, essential, 
currently treated with oral medications.  According to the 
electronic records, the claims file, and the Veteran's 
personal history, the VA examiner noted that hypertension 
was first diagnosed in 1995.  References to binge drinking, 
chemical dependency, and cigarette smoking were also noted 
in the treatment records.  The VA examiner indicated that 
the development of hypertension occurred late in life, 
approximately ten years ago, and was "not present while he 
was in service."  He opined that the Veteran's hypertension 
is etiologically unrelated to his PTSD and is not worsened 
by his psychiatric disability.  The VA examiner concluded 
that the most likely cause for his hypertension is that of 
"generalized arteriosclerotic disease in combination with 
ethanol abuse and smoking cigarettes."  In a follow-up 
examination in January 2007, the VA examiner again diagnosed 
him with hypertension, essential, currently treated with 
oral agents.  

In support of his claim, the Veteran submitted a statement 
by VA medical physician.  In the August 2006 VA outpatient 
treatment note, the VA physician stated that the Veteran's 
hypertension was out of control and likely due to the 
Veteran's PTSD.  He further added that noncompliance with 
his blood pressure medication may also be an issue as 
Felodipine has not been filled since November 2005.  

There are varying opinions as to the causal connection 
between the Veteran's hypertension and his service-connected 
PTSD.  The Board does consider both the November 2005 VA 
examiner's report and the VA physician's August 2006 
outpatient note to be competent medical evidence; however, 
the VA examiner's opinion is highly probative.  The November 
2005 VA examiner concluded that the hypertension was not 
related to or worsened by the Veteran's PTSD because 
generalized arteriosclerotic disease in combination with 
ethanol abuse and smoking cigarettes led to the development 
of hypertension.  The VA examiner relied upon a physical 
examination of the Veteran, electronic records, the 
Veteran's personal testimony, and review of the claims file 
in making his opinion.  There is no competent evidence to 
refute this finding, as the August 2006 VA physician's 
opinion suggests a connection between the Veteran's 
hypertension and his service-connected PTSD, but does not 
provide a full discussion of the medical reports relied upon 
to support his opinions.  The Court has found that the 
weight of a medical opinion is diminished where the opinion 
is based on an inaccurate factual premise or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the 
Board has given little to no probative value to the August 
2006 VA physician opinion.  Thus, there is no probative 
medical evidence suggesting a link between the Veteran's 
hypertension and his service-connected PTSD.

Although the Veteran does not contend that he incurred his 
hypertension in active service or on a direct basis, as due 
to an injury or disease incurred in active service, the 
Board notes that service connection on a direct basis is not 
warranted in this case.  See Schroeder, supra.  There is no 
competent evidence of record showing that the Veteran's 
hypertension was incurred in, or is causally related to, 
service.  The service treatment records reveal no 
complaints, treatment, or findings related to hypertension.  
As noted, the first time the Veteran is shown to have a 
hypertension is in 1995, which the Board notes is many years 
after the Veteran separated from service.  Without evidence 
of hypertension in service, hypertension within the first 
post-service year and with no evidence of a nexus between 
the Veteran's hypertension and service, service connection 
on a direct basis for such disability is not warranted.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his hypertension is related to his 
service-connected PTSD.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, hypertension 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  Thus, his appellate assertions, 
which are inconsistent with the competent and credible 
evidence of record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
hypertension, to include as secondary to service-connected 
PTSD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hypertension, to include as 
secondary to service-connected PTSD, is reopened.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

During the course of this appeal, VA formally evaluated the 
Veteran with respect to the nature, extent, and severity of 
his PTSD in April 2008.  The examination report states that 
the Veteran continues to experience some symptoms of PTSD, 
but has "shown improvement recently."  Since that time, 
however, the Veteran's symptoms appear to have worsened as 
evident by his testimony and behavior at the November 2009 
Board hearing.  There is a reasonable possibility that the 
Veteran's disability has increased in severity since he 
underwent the VA examination in April 2008.  In light of the 
foregoing, the Board has no discretion and must remand this 
matter to afford the Veteran opportunity to undergo a VA 
psychiatric examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11 - 95 (1995), 60 Fed. Reg. 43, 
186 (1995).  

Furthermore, it is noted that during the November 2009 
hearing, the Veteran stated that he receives social security 
benefits for his psychiatric disability.  However, the 
Social Security Administration (SSA) records are not 
included within the claims file.  VA has a statutory duty to 
obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims has held that VA has a duty to acquire both 
the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  The Board finds that an attempt should be made to 
obtain those records, as they are relevant to the issue on 
appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Finally, additional evidence received at the Board in 
December 2009 without the Veteran's waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction includes treatment records from the Veteran's 
local Vet Center.  These records are referred for initial 
review.  See 38 C.F.R. § 20.1304 (2009).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Obtain from the SSA a copy of its 
decision(s) awarding the Veteran 
disability benefits, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be 
reported in detail.  For the Veteran's 
PTSD, the psychiatric examiner is 
requested to discuss the Veteran's 
symptoms, degree of social and 
industrial impairment, and to include a 
Global Assessment Functioning (GAF) 
Scale score with an explanation of what 
the assigned score represents.  The 
Veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

3.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


